                                          Case 4:19-cv-06320-HSG Document 33 Filed 03/19/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIE M. CLAY,                                     Case No. 19-cv-06320-HSG
                                                        Petitioner,
                                   8
                                                                                             ORDER DENYING REQUEST FOR
                                                 v.                                          COUNSEL; GRANTING EXTENSION
                                   9
                                                                                             OF TIME
                                  10     ROBERT NEUSCHNID, et al.,
                                                                                             Re: Dkt. No. 32
                                                        Respondents.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at Solano State Prison, has filed a pro se petition

                                  14   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a conviction from Contra

                                  15   Costa County Superior Court. Dkt. No. 1. Petitioner has filed a pleading requesting that the Court

                                  16   appoint him counsel to assist him with filing a traverse in this action. Dkt. No. 32. Petitioner

                                  17   reports that the prison instituted a Covid-19 lockdown which limited his access to the law library

                                  18   in January and February 2021. Id. at 1–2. Petitioner also reports that he previously requested an

                                  19   extension of time to file a traverse, which was never docketed with the Court. Id. at 6. In

                                  20   addition, Petitioner asserts that he has been unable to review the supplemental video filings in this

                                  21   case because he does not have access to a DVD player. Id. at 7.

                                  22          The Sixth Amendment right to counsel does not apply in habeas corpus actions. Knaubert

                                  23   v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). However, 18 U.S.C. § 3006A(a)(2)(B)

                                  24   authorizes a district court to appoint counsel to represent a habeas petitioner whenever “the court

                                  25   determines that the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). The decision to

                                  26   appoint counsel is within the discretion of the district court. Chaney v. Lewis, 801 F.2d 1191,
                                       1196 (9th Cir. 1986). The courts have made appointment of counsel the exception rather than the
                                  27
                                       rule by limiting it to: (1) capital cases; (2) cases that turn on substantial and complex procedural,
                                  28
                                          Case 4:19-cv-06320-HSG Document 33 Filed 03/19/21 Page 2 of 3




                                   1   legal or mixed legal and factual questions; (3) cases involving uneducated or mentally or

                                   2   physically impaired petitioners; (4) cases likely to require the assistance of experts either in

                                   3   framing or in trying the claims; (5) cases in which the petitioner is in no position to investigate

                                   4   crucial facts; and (6) factually complex cases. See generally 1 J. Liebman & R. Hertz, Federal

                                   5   Habeas Corpus Practice and Procedure § 12.3b at 383-86 (2d ed. 1994). Appointment is
                                       mandatory only when the circumstances of a particular case indicate that appointed counsel is
                                   6
                                       necessary to prevent due process violations. See Chaney, 801 F.2d at 1196. The Court finds that
                                   7
                                       the interests of justice do not warrant the appointment of counsel at this time because the issues
                                   8
                                       are not complex, and Petitioner has shown that he can present his claims adequately. The Court
                                   9
                                       therefore exercises its discretion and DENIES Petitioner’s request for appointment of counsel
                                  10
                                       without prejudice to sua sponte appointing counsel if circumstances so require. See, e.g., LaMere
                                  11
                                       v. Risley, 827 F.2d 622, 626 (9th Cir. 1987) (no abuse of discretion in denying appointment of
                                  12
Northern District of California




                                       counsel where pleadings illustrated that petitioner had good understanding of issues and ability to
 United States District Court




                                  13
                                       present forcefully and coherently his contentions); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.
                                  14
                                       1984) (no abuse of discretion in denying request for appointment of counsel where petitioner was
                                  15
                                       over 60 and had no background in law, but thoroughly presented issues in petition and
                                  16
                                       accompanying memorandum).
                                  17             With respect to the supplemental video filings, Dkt. No. 31, Petitioner should seek the
                                  18   assistance of the prison librarian in viewing the videos. The Court requests that the prison
                                  19   litigation coordinator and law librarian assist Petitioner in viewing the videos.
                                  20             Finally, the Court construes Petitioner’s filing to include a request for an extension of time
                                  21   to file a traverse. The Court notes that more than five months have elapsed since the filing of
                                  22   Respondent’s Answer in this case. Dkt. No. 21. Although Covid-19 restrictions may have limited
                                  23   Petitioner’s access to the law library, it appears that Petitioner did have access prior to January

                                  24   2021. Given that the traverse was due on November 9, 2020, Petitioner has not shown good cause

                                  25   for his delay in prosecuting this case. Nevertheless, in the interests of justice, the Court grants

                                  26   Petitioner an additional forty-five (45) days from the date of this order to file a traverse in this

                                  27   action.

                                  28
                                                                                           2
                                          Case 4:19-cv-06320-HSG Document 33 Filed 03/19/21 Page 3 of 3




                                   1         IT IS SO ORDERED.

                                   2   Dated: 3/19/2021

                                   3

                                   4
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             3
